Based upon information contained in I.C. File LH-0262 and upon an investigation made by the State Treasurer's Office, the Full Commission make the following:
FINDINGS OF FACT
1. The deceased, William Ernest Timmons, was not an eligible law enforcement officer with the Mecklenburg County Sheriff's Department on September 17, 1996, the date of his death.
2. The deceased came to his death as a result of a heart attack suffered following physical exercise while a student in the Basic Law Enforcement Training Program at Rowan-Cabarrus Community College. Specifically, while Mr. Timmons had enrolled himself in this training to become a law enforcement officer, he was not employed as such at the time of his death. In fact, he was at the time employed as a cook with Mecklenburg County and had been removed officially as a Deputy Sheriff for failure to complete training within a two year probationary period. This removal came on February 16, 1996, and an Official Revocation of Appointment and Oath was signed on that date by the Sheriff of Mecklenburg County.
3. He was survived by his wife, Mrs. Vickie L. Timmons.
* * * * * * * * * * * *
Based upon the foregoing findings of fact, the Full Commission make the following
CONCLUSIONS OF LAW
1. The deceased was not an eligible law enforcement officer with the Mecklenburg County Sheriff's Department, as defined in N.C. Gen. Statute Section 143-166.2(d) at the time of his death on September 17, 1996.
2. The deceased was therefore not killed in the line of duty, as defined in N.C. Gen. Statute Section 143-166.2(c).
3. The State of North Carolina is not obligated to pay the wife the sums called for in N.C. Gen. Statute Section 143-166.3.
ORDER
1. This claim for benefits is HEREBY DENIED.
2. A copy of this Award shall be furnished to the Office of the State Treasurer.
No costs are assessed before the Commission.
This the _________ day of _______________________, 1997.
                                  S/ ___________________ J. HOWARD BUNN, JR. CHAIRMAN
CONCURRING:
S/ _________________ THOMAS J. BOLCH COMMISSIONER
S/ _________________ LAURA K. MAVRETIC COMMISSIONER
JHB/kws
11/4/97